Citation Nr: 1814478	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
	
2.  Entitlement to service connection for tinnitus.
	

REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including service in Vietnam for which he received numerous decorations, medals, and badges, including the Combat Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Washington, D.C. which, respectively, denied service connection for tinnitus, hepatitis B, and denied reopening a claim of service connection for peripheral neuropathy; and denied service connection for bilateral hearing loss.

In April 2012, the Veteran filed his notice of disagreement (NOD) with the denial of service connection for peripheral neuropathy and tinnitus.

The Veteran was provided with a statement of the case (SOC) in March 2013 wherein the RO denied service connection for hepatitis B, and continued its denial of peripheral neuropathy.

The Veteran perfected his appeal to the Board in April 2013 as to the claims for peripheral neuropathy and hepatitis B, and also addressed his claim for tinnitus. 

In April 2014, the Veteran was provided with an SOC regarding his claim of service connection for tinnitus, and in June 2014, perfected his appeal to the Board regarding that claim and requested a Board hearing.  

In June 2014, the Veteran submitted a statement withdrawing his claims for service connection for hepatitis B and peripheral neuropathy, but requesting service connection for bilateral hearing loss.

In December 2014, the Veteran requested that his Board hearing request be withdrawn.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.

In February 2015, the Veteran submitted his NOD with the denial of service connection for his bilateral hearing loss claim, was issued an SOC in September 2015, and in October 2015 perfected his appeal regarding bilateral hearing loss to the Board.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C. §§ 1110, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that he suffered nerve damage to his ears as a result of constantly discharging his weapon while engaging enemy forces in Vietnam which has led to hearing loss and a constant unbearable ringing in his ears.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

Following an October 2011 VA examination, the Veteran was diagnosed with a bilateral sensorineural hearing loss consistent with the audiometric requirements of 38 C.F.R. § 3.385.  Specifically, auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz were 26 dB or greater in each ear.  In addition, the Veteran reported recurrent tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  He has thus met the current disability requirements for his claim.
When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C. § 1154 (b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392   (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").

As noted, the Veteran's DD-214 shows that he served as a weapons infantryman and among other decorations, is a recipient of the CIB, which reflects that he engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation).  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In April 2012 and October 2013 statements, the Veteran stated that he was exposed to noise from constant discharge of his weapon in combat situations in service, and there is no evidence in the record that shows the Veteran lacks credibility.  Based on the Veteran's consistent statements of exposure to acoustic trauma while in service in Vietnam and by applying 38 U.S.C. § 1154(b), the Board concludes that the Veteran sustained acoustic trauma during combat operations.  The remaining issue is whether the current hearing loss disability and tinnitus are related to the acoustic trauma.

The Veteran's March 1970 medical examination report indicates that the Veteran had normal hearing upon discharge from service, and his May 1970 medical history report does not note any hearing loss upon discharge.

The October 2011 VA audiologist opined that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service, basing her rationale on the fact that the Veteran's hearing was normal upon discharge from service.  She also opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by, or a result of military noise exposure as the onset of tinnitus was 4 to 5 years prior to the examination and the Veteran was discharged from service in 1970.

A January 2012 VA examination report noted that the audiologist considered a reported shift in the Veteran's hearing between March 1968 and March 1970 to determine whether or not his hearing loss incurred in or was caused by noise exposure during his service in Vietnam.  The audiologist opined that the Veteran's hearing loss was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The audiologist stated that the Veteran had excellent hearing upon discharge and no threshold shift beyond 15 dB which is considered insignificant and could easily be the result of environmental differences or other variables.  The audiologist concluded that as the Veteran had excellent hearing at discharge, his hearing loss is less likely than not due to any noise exposure he had while in Vietnam.

An April 2014 opinion from the Veteran's private physician noted that the Veteran suffered from mild to moderately severe sensorineural hearing loss with associated severe tinnitus.  The physician noted that the Veteran related his hearing loss and tinnitus to exposure to loud noise in service, but was also found to have autoimmune findings that might affect his hearing.  The physician opined that considering the Veteran's history, at least part of his hearing loss and associated tinnitus is related to his noise exposure in service.

A July 2014 audiologist note from the same audiologist who provided the October 2011 examination reiterated her opinion that the Veteran had excellent hearing upon his exit examination from the military, and hearing loss was not noted until over 40 years after leaving service, thus was not due to military noise exposure.  She also opined that there was no link between the Veteran's tinnitus and service, but instead stated that his tinnitus is likely due to the Veteran's hearing loss which likely also had its onset 4 or 5 years prior to the October 2011 examination.  The audiologist stated that hearing loss can be caused by any number of factors and noise exposure in the military is only one of the factors that may cause a loss, but clearly did not in this Veteran's case.

For the following reasons, the evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to the in-service noise exposure.  The Veteran's private physician explained the reasons for his conclusion that, while the Veteran's autoimmune findings may affect his hearing, at least part of the Veteran's hearing loss and tinnitus is due to service.  This opinion is therefore entitled to at least some probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from exposure to weapons firing during combat service, is established by his statements does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  Given the application of 38 U.S.C. § 1154 (b) as explained in Reeves, the Veteran's lay testimony, along with the private physician's opinion, provide a sufficient basis to conclude that his current hearing loss disability and related tinnitus are related to the acoustic trauma he suffered in service.  The Board notes the October 2011, and January 2012 VA examiners' opinions that the Veteran's hearing loss is not related to service because he had normal hearing upon separation.  However, these opinions are flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability.  Hensley, supra.

As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
 	





ORDER

Entitlement to service connection for bilateral hearing loss is granted.
	
Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


